DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  claims 1-10 include reference numbers. For example, claim 1 recites “A self-conducting light valve module, comprising: a first transparent graphene thermal conductive film (11), a panel frame (12), an LCD (liquid-crystal display) light valve (13), and a second transparent graphene thermal conductive film (14); wherein the panel frame (12) has a first plane (1201) and a second plane (1204) at two ends, respectively; and the first plane (1201) is parallel to the second plane (1204)”. These reference numbers should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsueda (JP 2003279954; the English translation attached).
Regarding claim 7, Matsueda discloses a light valve heat dissipation device (Figs. 1-3), comprising a self-conducting light valve module (1; see [0022] “dissipating the heat generated by the LCD panel 1 into the air through the parting portion and the heat radiating sheet 5” teaching that heat is generated by the LCD panel 1 and conducting therethrough to be transferred to 5), and a heat diffusion device (5; [0017] “The parting portion / heat dissipation sheet 5 includes a parting portion 15 that covers the peripheral edge of the LCD panel 1 and a substrate covering portion 16 that covers the flexible wiring board 14”) installed on an external peripheral wall of the self-conducting light valve module (Figs. 1(a)-1(b), [0017]); wherein heat of the self-conducting light valve module is transferred to the heat diffusion device, and then diffused into air by the heat diffusion device ([0014] “heat generated from the liquid crystal display panel is radiated into the air through the parting portion”; [0022]).

Regarding claim 8, Matsueda discloses the limitations of claim 7 above, and further discloses wherein the heat diffusion device comprises a finned heat sink, a pipe heat sink, or a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda in view of Hou (US 2020/0341358).
Regarding claim 9, Matsueda discloses the limitations of claim 7 above.
However, Matsueda does not disclose that the heat diffusion device comprises a semiconductor cooling system.
Hou discloses that a heat diffusion device comprises a semiconductor cooling system (see Figs. 1-3, where the light valve module 110 is cooled down by the active heat dissipation element 140 where the material thereof includes, for example, an N-type semiconductor; [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the frame system of Shives with the teachings of 

Regarding claim 10, Matsueda and Hou disclose the limitations of claim 9 above.
However, Matsueda does not disclose that the semiconductor cooling system comprises an adapter plate, a semiconductor cooling sheet, and a heat sink; wherein the adapter plate is installed on the external peripheral wall of the self-conducting light valve module; a cold end of the semiconductor cooling sheet is connected to the adapter plate, and a hot end of the semiconductor cooling sheet is connected to the heat sink.
Hou discloses that the semiconductor cooling system further comprises an adapter plate (112 in Fig. 2), a semiconductor cooling sheet (140), and a heat sink (113); wherein the adapter plate is installed on the external peripheral wall of the self-conducting light valve module (see Fig. 2 where 112 contact 110; the examiner considers that 112 should contact the external side of the light valve module 110 to transfer the heat therein, and as shown by Matsueda where the parting portion 15 covers the peripheral edge of the LCD panel 1); a cold end of the semiconductor cooling sheet is connected to the adapter plate, and a hot end of the semiconductor cooling sheet is connected to the heat sink (see [0025] teaching the end of the metal heat conducting block 112 contacts the cold end surface S1 of the cooling element 140, and the hot end surface S2 of the cooling element 140 contacts the heat dissipation module 113).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the frame system of Shives with the teachings of .

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda in view of Shives (US 2006/0292461), and in further view of Shimizu (US 2014/0017444).
Regarding claim 1, Matsueda discloses a self-conducting light valve module (Figs. 1-3), comprising: a second graphene thermal conductive film (15; [0017] “a parting portion and a heat radiating sheet 5 formed of a graphite sheet … 5 includes a parting portion 15 that covers the peripheral edge of the LCD panel 1”; see also [0022] teaching 5 is thermally conductive), a panel frame (4), and an LCD (liquid-crystal display) light valve (1); wherein the panel frame has a first plane (see “a first plane” denoted by the examiner in Fig. 2 below) and a second plane (see a second plane”) at two ends, respectively; and the first plane is parallel to the second plane (Fig. 2);
a rectangular through hole (see the rectangular hole created in 4 in Fig. 1(a)) is drilled ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is 
the second graphene thermally conductive film is attached to the second plane and the emergent surface of the LCD light valve (see Fig. 2).

 
    PNG
    media_image1.png
    271
    551
    media_image1.png
    Greyscale



a first graphene thermal conductive film; and 
the first graphene thermally conductive film is attached to the first plane and the incident surface of the LCD light valve.
Shives discloses providing a first graphene thermal conductive film (130 in Figs. 4-6; [0008], [0037], [0098]); and the first graphene thermal conductive film is attached to a first plane and the incident surface of a LCD light valve (see “a first plane” and “an incident plane” on a display denoted by the examiner in Fig. 6 below; [0094]-[0095], [0097]).

      
    PNG
    media_image2.png
    455
    419
    media_image2.png
    Greyscale


Matsueda and Shives fail to disclose that a first graphene thermal conductive film and a second graphene thermal conductive film are transparent.
Shimizu discloses that a graphene film is transparent and thermally conductive ([0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know that a graphene film is transparent and thermally conductive as described by Shimizu. One would have been motivated to consider optical and electrical properties of a graphene layer for an electro-optical device (Shimizu: [0077]-[0078]).

          Regarding claim 2, Matsueda, Shives and Shimizu disclose the limitations of claim 1 above.
However, Matsueda does not necessarily disclose that a first notch group is provided in an area of the first graphene thermal conductive film where the first graphene thermal conductive film is attached to the first plane.

               
    PNG
    media_image3.png
    814
    616
    media_image3.png
    Greyscale


Matsueda and Shives fail to disclose that a first graphene thermal conductive film or a second graphene thermal conductive film is transparent.
Shimizu discloses that a graphene film is transparent and thermally conductive ([0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know that a graphene film is transparent and thermally conductive as described by Shimizu. One would have been motivated to consider optical and electrical properties of a graphene layer for an electro-optical device (Shimizu: [0077]-[0078]).

Regarding claim 3, Matsueda, Shives and Shimizu disclose the limitations of claim 1 above, and Matsueda further discloses that a second notch group is provided in an area of the second graphene thermal conductive film where the second graphene thermal conductive film is attached to the second plane (see “a notch group” in Figs. 1 and 3 above).
Matsueda and Shives fail to disclose that a first graphene thermal conductive film or a second graphene thermal conductive film is transparent.
However, Shimizu discloses that a graphene film is transparent and thermally conductive ([0067]).


Regarding claim 4, Matsueda, Shives and Shimizu disclose the limitations of claim 1 above.
However, Matsueda does not necessarily disclose that an incident polarizer is attached to an external surface of the first graphene thermal conductive film, or attached between the incident surface of the LCD light valve and the first graphene thermal conductive film; the incident polarizer is opposite to the incident surface of the LCD light valve;
an emergent polarizer is attached to an external surface of the second graphene thermal conductive film, or attached between the emergent surface of the LCD light valve and the second graphene thermal conductive film; the emergent polarizer is opposite to the emergent surface of the LCD light valve.
Shimizu disclose an incident polarizer (770 in Fig. 37) is attached to an external surface of a first graphene thermal conductive film (see the upper surface of 1, disposed on 750); the incident polarizer is opposite to the incident surface of an LCD light valve (700); and
an emergent polarizer (730) is attached to an external surface of a second graphene thermal conductive film (the lower surface of 1, disposed under 750); the emergent polarizer is opposite to the emergent surface of the LCD light valve (Fig. 37).

Matsueda and Shives fail to disclose that a first graphene thermal conductive film and a second graphene thermal conductive film are transparent.
However, Shimizu discloses that a graphene film is transparent and thermally conductive ([0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know that a graphene film is transparent and thermally conductive as described by Shimizu. One would have been motivated to consider optical and electrical properties of a graphene layer for an electro-optical device (Shimizu: [0077]-[0078]).

Regarding claim 6, Matsueda, Shives and Shimizu disclose the limitations of claim 1 above, and Matsueda further discloses that external dimensions of the second graphene thermal conductive film are identical to external dimensions of the second plane (see Figs. 1(a)-(b) and 3, where both 15 and 1 fit into 4).

Shives discloses that external dimensions of the first graphene thermal conductive film are identical to external dimensions of a first plane (see the external dimensions of 130 and “a first plane” in Fig. 6 above).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Matsueda display device with the teachings of Shives, wherein the first graphene thermally conductive film is attached to the first plane and the incident surface of the LCD light valve as described by Shives, for the purpose of dissipating the heat generated by LEDs (Shives: [0036], [0094]), where Matsueda describes heat is also radiating on the incident surface of an LCD device and suggests improving the cooling performance (Fig. 3 and [0014]).
Matsueda and Shives fail to disclose that a first graphene thermal conductive film or a second graphene thermal conductive film is transparent.
However, Shimizu discloses that a graphene film is transparent and thermally conductive ([0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know that a graphene film is transparent and thermally conductive as described by Shimizu. One would have been motivated to consider optical and electrical properties of a graphene layer for an electro-optical device (Shimizu: [0077]-[0078]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsueda in view of Shives and Shimizu, and in further view of Shin (US 2016/0377908).
Regarding claim 5, Matsueda, Shives and Shimizu disclose the limitations of claim 1 above.
However, Matsueda does not disclose that a reinforcement structure is provided at edges of the panel frame.
Shin discloses that a reinforcement structure is provided at edges of a panel frame (see Fig. 2 where 100 is provided at edges of 80).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Matsueda, Shives and Shimizu with the teachings of Shin, wherein a reinforcement structure is provided at edges of the panel frame as disclosed by Shin, for the purpose of supporting a liquid crystal panel at a corner portion (Shin: [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871